DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-156542 in view of Tasaki et al. (US PGP 2019/0033735) and considered with JP 2015-011131.
JP ‘542 teaches a toner comprising a core and a shell formed thereover (Abstract).  The core is taught to comprise an amorphous resin and a crystalline resin (Abstract).  The shell resin is taught to be a styrene-acrylic resin (see section titled “Amorphous resin contained in shell layer” of the provided translation).  The thickness of the shell layer is taught to be between 50 and 300 nm as is the particle size of the shell particles (see section titled “Process IV” and “Preparation of amorphous resin fine particle dispersion (S1) for shell” of the provided translation).  JP ‘542 teaches the use of external additives but does not offer any guidance on suitable electronegativity values of said additives nor does JP ‘542 teach a suitable image forming apparats.
Tasaki teaches a toner comprising a silica particle and a strontium titanate particle as external additives (Abstract).  Tasaki further teaches that the strontium titanate particle is doped with a metal element having an electronegativity of 1.3 or less (Abstract).  It is taught that the electronegativity of the strontium titanate particles is a result effective variable that prevents excess negative chargeability of the toner particles and thereby suppresses electrostatic aggregation of toner particles ([0028-29]).  The electronegativity of the dopant metals is taught to be as low as 0.97 and as high as 1.23 ([0077]).  Silica is understood to have an electronegativity of 1.5, wherein the electronegativity is calculated as the difference between electronegativities of atoms in the Si-O bond (3.45 (O) – 1.95 (Si) = 1.5).  As such, the ratio of electronegativity values of the silica particles and strontium titanate particles would be expected to be within the Applicant’s range, X(A)/X(Si), using the values taught in [0077] of Tasaki (0.97/1.5 = 0.67 and 1.23/1.5 = 0.82).  Even if the Applicant can show that the ratio of electronegativity values of the external additives of Tasaki are not within the range recited in pending claim 1, the electronegativity of the strontium titanate particles is taught to be a result effective variable and would therefore have been obvious to one of ordinary skill in the art to have optimized.  The content of the strontium titanate applied to the toner is taught to be from 0.3 to 1.5 mass% ([0121]).  Tasaki does not teach a proportion of an amount of the strontium titanate adhered directly to the surface of the toner particles, however, Tasaki does teach that the strontium titanate particles have a particle diameter of 10 to 100 nm ([0090]).  JP ‘131 teaches that strontium titanate particles with a particles size within the range 60 to 200 nm easily adhere to the surface of toner particles and are difficult to detach in repeated use tests (see “Description” section of attached translation).  Furthermore, Tasaki teaches that the strontium titanate particles are attached to the toner particle surface by placing toner particles and strontium titanate in a Henschel mixer and stirring at a speed of 30 m/sec for 3 minutes ([0314]), which is sufficiently analogous to the Applicant’s method of stirring at a speed of 40 m/sec for 3 minutes in a Henschel mixer to achieve an attachment ratio within the range recited by the Applicant in pending claim 1.  As such, it is expected that the strontium titanate particles of Tasaki would adhere to the surface of the toner particles of JP ‘542 at a rate within the range recited in pending claim 1.  Additionally, Tasaki teaches a suitable image forming apparatus and developer housing for using two component developers in an electrophotographic imaging process ([0225-260]).
Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the external additives taught by Tasaki et al. as the external additives in the toner of JP ‘542 in order to improve the charging properties of the toner and to prevent undesirable aggregation of the toner particles and to have used the two component developer comprising said toner in an image forming apparatus such as the one taught by Tasaki et al.  Furthermore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have optimized the electronegativity values of the external additives of Tasaki et al. in order to perfect the result effective variables associated therewith.  While Tasaki does not explicitly teach a method of external additives are mixed sequentially the courts have ruled that the selection of any order of mixing ingredients is prima facie obvious (In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930), MPEP 2144.04).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-156542 in view of Tasaki et al. (US PGP 2019/0033735) and considered with JP 2015-011131 as applied to claims 1-2, 4 and 7-9 above, and further in view of JP 2019-151507.
The complete discussions of JP ‘542 and Tasaki above are included herein.  While Tasaki teaches the use of strontium titanate as an external additive, Tasaki is silent regarding the sphericity of said strontium titanate.  JP ‘507 however teaches that the strontium titanate particles with the same particle size taught by Tasaki and with a sphericity of 0.8 are suitable for use in toner compositions.  As such, since Tasaki is silent regarding suitable sphericity values for strontium titanate particles one of ordinary skill in the art would have been motivated to look to the prior art for suitable guidance.  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the external additives taught by Tasaki et al. as the external additives in the toner of JP ‘542 and to have utilized strontium titanate particles with a sphericity of 0.80 as taught by JP ‘507 in order to improve the charging properties of the toner and to prevent undesirable aggregation of the toner particles.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/24/2022